Citation Nr: 1142128	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to June 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  The Board points out that, if new and material evidence is received before expiration of the appeal period, the evidence will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2011).  Within the appeal period, the Veteran underwent VA examination, which revealed a current bilateral hearing loss disability.  As such, the June 2008 rating decision did not become final.  See Muehl v. West, 13 Vet. App. 159 (1999). 

In a subsequent January 2009 rating decision, the RO continued to deny the claim for service connection for bilateral hearing loss.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has hearing loss to an extent recognized as a disability for VA purposes in each ear, and his allegation of experiencing significant in-service noise is deemed consistent with the circumstances of his service.

3.  Although the Veteran, has, at times asserted that he has experienced hearing problems since service , his reports of when his hearing loss began have not been consistent (and, are thus, not credible), bilateral hearing loss was not documented until many years after service, and the only competent opinion on the question of whether there exists a medical relationship between current bilateral hearing loss and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bilateral hearing loss, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, Social Security Administration (SSA) records, and the report of a December 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with the claim for bilateral hearing loss is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for bilateral hearing loss are not met.  

The Veteran contends that he has current bilateral hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts in-service noise exposure while serving as a gunner's mate on the USS Sylvania.  The Veteran's personnel records reflect that he served on the USS Sylvania.  Thus, the Board accepts as credible the Veteran's assertion of in-service noise exposure as consistent with the circumstances of his service.  See 38 C.F.R. § 1154(b) (West 2002).

The service treatment records are negative for complaints, findings, or diagnoses related to bilateral hearing loss.  A September 1973 service treatment record reflects complaints of an earache.  On examination, the Veteran's ears were clear.  The Veteran denied any history of ear problems on a report of medical history form in June 1975.  On examination at separation, the Veteran's ears were assessed as clinically normal, and the results of both spoken and whispered voice tests were normal (i.e., 15/15). 

As noted above, the competent evidence does not demonstrate that the Veteran had hearing loss in service.  However, the Board notes that the absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Private medical records reflect that the Veteran was treated for a cerumen impaction in August 2001 and for possible labyrinthitis in November 2002.  However, these records do not reveal any complaints of or treatment for bilateral hearing loss.

VA treatment records reflect that the Veteran has current sensorineural hearing loss, which was diagnosed by the clinician conducting the Veteran's December 2008 VA examination.  However, the medical records reflect no complaints of or treatment for bilateral hearing loss.  On several occasions the Veteran underwent language/communication screenings, and no hearing impairment was identified.

The SSA records reflect that the Veteran is in receipt of disability benefits for a back disability, however, these records do not reveal any information regarding bilateral hearing loss.

The Veteran was afforded a VA audiological evaluation in December 2008.  He complained of decreased hearing in both ears and difficulty hearing when people are speaking.  The Veteran reported noise exposure in service while serving as a gunner's mate.  He stated that his hearing loss began in the 1990's.  He noted that he utilized hearing protection devices during service.  Post-service, the Veteran had noise exposure while working as a diesel mechanic for 25 years.  He noted that he usually utilized hearing protection devices at his civilian occupation.  No recreational noise exposure was reported.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
20
20
20
35
LEFT
20
20
15
30
50

The Veteran's speech discrimination score was 80 percent in the right ear and 84 percent in the left ear.  The impression was mild to moderately severe sensorineural hearing loss at 4000 Hertz (Hz) to 8000 Hz in the right ear and mild to moderate sensorineural hearing loss at 3000 Hz to 8000 Hz in the left ear.  After review of the claims file and the Veteran's reported history, the examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to military noise exposure.  The examiner noted that the Veteran reported the onset of his hearing difficulties in the 1990's-15 years after discharge.  She also noted that the Veteran utilized hearing protection during service and he reported a 25 year history of post-service occupational noise exposure.

Clearly, the December 2008 audiological evaluation report reflects bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Moreover, as noted, given the Veteran's military service aboard the USS Sylvania, the Board accepts as credible his assertions that he had some in-service noise exposure.  However, those facts notwithstanding, the claim must, nonetheless, be denied on the basis of medical nexus.

The Veteran has provided conflicting information regarding the onset of his bilateral hearing loss.  In a February 2008 statement, the Veteran reported that his hearing problems began sometime after service and that his hearing loss was now getting worse.  On his VA Form 9, the Veteran asserted that he "left the Navy with hearing loss", which has progressed over the years.  On examination in December 2008, the Veteran reported that the onset of his hearing loss was in the 1990's.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In assessing the credibility of lay statements, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).

In this case, although the Veteran is competent to state when his hearing loss began, the Board finds that his statements in this regard are inconsistent and, thus, are not deemed credible.  At various times the Veteran has reported that his hearing loss began during service, at some unspecified time after service, and in the 1990's-15 years following service.  The Board also points out that the Veteran never made any complaints regarding diminished hearing during service.  Moreover, the Veteran denied a history of ear problems at separation and there is no medical evidence of hearing loss until 2008.

Because the Board finds that the statements regarding the onset of his hearing loss are not credible, the Board must rely on the first documented evidence of hearing loss to establish onset.  In this case, the earliest objective medical evidence reflecting bilateral hearing loss is the December 2008 VA examination report-33 years after the Veteran's service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the fact that there are no documented complaints or treatment for hearing loss for 33 years after discharge belies the Veteran's recent (inconsistent) report of continuity of symptomatology in connection with this claim for monetary benefits.  The Board finds more credible the medical report at separation from service that reflects that the Veteran had no ear or hearing problems.  The Board also notes that the Veteran indicated that he was a diesel mechanic for 25 years after service, an occupation that potentially exposed him to noise during civilian life.

Moreover, the only competent medical opinion to address the relationship between the Veteran's current bilateral hearing loss and service weighs against the claim, and the Veteran has not presented, identified, or even alluded to the existence of a contrary opinion-one that, in fact, establishes a nexus between current bilateral hearing loss and service.

Furthermore, to whatever extent assertions of the Veteran are being offered to directly establish that his bilateral hearing loss is medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran's bilateral hearing loss is related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


